Case: 17-15625   Date Filed: 06/19/2019    Page: 1 of 2


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                       Nos. 17-15625 & 18-10706
                      ________________________

                D.C. Docket No. 8:14-cv-00775-SDM-AAS


ZURICH AMERICAN INSURANCE CO.,

                                               Plaintiff – Appellee,

versus

G&S LEASING GROUP VI, INC.,
LEASING RESOURCES OF AMERICA 2 INC., et al.,

                                               Defendants – Appellants.


                      ________________________

               Appeals from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (June 19, 2019)

Before JORDAN, GRANT and DUBINA, Circuit Judges.


PER CURIAM:
              Case: 17-15625     Date Filed: 06/19/2019   Page: 2 of 2


      Following the district court’s interpretation of a “large-deductible

endorsement” to identically-worded workers’ compensation insurance policies, a

jury found that five companies owed Zurich American Insurance Company $9.1

million. The companies appealed.


      Following a review of the relevant policy language, and with the benefit of

oral argument, we affirm. First, although the companies contend that the insurance

policies were ambiguous, and did not clearly indicate who was responsible for

payment of the disputed deductible amounts, that argument comes too late. As the

district court explained, see D.E. 224 at 5, the companies did not assert ambiguity

until they filed their post-trial motions. See Cadle v. GEICO General Ins. Co., 838
F.3d 1113, 1121 (11th Cir. 2016); Fehlhaber v. Fehlhaber, 681 F.2d 1015, 1030 (5th

Cir. Unit B Aug. 6, 1982) (binding under Stein v. Reynolds Securities, Inc., 667 F.2d
33, 34 (11th Cir. 1982)). Second, we agree with the district court that the language

in the “large-deductible endorsement”—taking into account the language in the

“specifications” document—made all of the companies (each of whom was a

“named insured”) jointly and severally responsible for the deductible amounts. See

D.E. 119 at 3-4; D.E. 224 at 5-6.


      AFFIRMED.




                                         2